Siebecker, C. J.
The trial court, in passing on the question of upholding the jury’s finding that Murnane’s fall from the car was caused by a motion of the car, declared:
“Every witness who was in a position to observe Murnane when he began to arise from a lying position on the car from which he fell, testified that the car had come to a standstill before he began to arise.”
An examination of the evidence convinces us that the trial court’s conclusion on this point is correct. True, there are some discrepancies in the different statements made by Willson, but a consideration of them in connection with his explanations and the other credible evidence and physical facts established in the case clearly shows that he did observe the movement of the part of the train which was being backed onto track 6, and that he saw that it had come to a. stop before he Observed Murnane moving with a lantern to the side of the car from which he fell. The claim that on account of the darkness of the night Murnane could not be seen by Willson at such a distance, about 1,080 feet, is not sustained. It is shown that another engine illuminated the track, and the evidence does not establish that Murnane’s movement in arising and carrying a lantern in his hand would not have been visible to Willson without the aid of the other engine light. The testimony of the fireman, Kramer, is positive and clear that when he was on the car next in front of the one Murnane was on he saw Mur-nane get up and start -walking on the car away from him; that Murnane deviated to the side of the car and fell off. This witness is also clear and positive in his statement that the train had come to a full» stop before Murnane got up. *177The facts and circumstances showing the position of the train and its location when Murnane fell sustain, the inference that it was then standing still. We are of the opinion that the record clearly sustains the trial court in holding that the first question must be answered in the negative as a matter of law. Upon this state of the facts, can it be said that Murnane’s fall and his death were proximately caused in whole or in part by a motion of the train ? The trial court held that, under the facts and circumstances shown, .any movement of the train before it came to a standstill at the time Murnane got up can have no proximate causal relation to his falling off the car. It is self-evident that since the train stood still when he arose and while he walked off the car, no motion of the train could operate to cause his fall. It is, however, suggested that the failure to stop the cars immediately when Willson informed the train crew of Murnane’s position on the car and their failure then to go to his rescue may have produced the accident in whole or in part and hence make defendant liable under the federal act. The infirmity of this claim consists in the fact that the causal relation of Murnane’s fall and the omission of the train crew to do the things suggested is the barest speculation. How can the getting up of Murnane and,his walking off the car be in any sense the result of not having stopped to look him up sooner or the failure to send Kramer to find him? The actions of Mur-nane that led to his fall and consequent death'were of a-nature not to.be anticipated in the exercise of reasonable care and„ foresight. They were attributable to his unexpected conduct, for. which defendant was in no way responsible, and hence defendant in no legal sense can be held to have proximately caused his death, in whole or in part.
The evidence shows that when the engineer who had control of the train in backing in on track 6 was informed by *178Willson of Murnane’s position on the top of the car he immediately directed the fireman, Kramer, to get a torch and look for him. This Kramer immediately proceeded to do in the manner stated in the foregoing statement, but before he reached him and while the train was standing still Murnane got up, walked off the car, and fell in the manner indicated. Under these circumstances there is no basis for the finding that the engineer was guilty of negligence in operating the train after being informed of Murnane’s position on the car, or that the engineer’s negligence in whole or. in part caused Murnane’s death.
By the Court. — The judgment appealed from is affirmed.